Citation Nr: 1020141	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-28 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar 
disability.  

2.  Entitlement to an increased rating for an acquired 
psychiatric disorder, to include generalized anxiety disorder 
with panic attacks, depressive disorder, and posttraumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  

3.  Entitlement to an effective date earlier than November 
30, 2005, for the award of service connection for tinnitus.  

4.  Entitlement to an effective date earlier than March 31, 
2000, for the award of a total disability rating based upon 
individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003, December 2004, January 2006, and June 
2006 rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the Veteran's claim for 
service connection for a lumbar disability; continued a 50 
percent rating for an acquired psychiatric disorder, 
effective March 31, 2000; granted service connection and 
assigned a 10 percent disability rating for tinnitus, 
effective November 30, 2005; and granted a TDIU rating, 
effective March 31, 2000.  The Veteran testified before the 
Board in January 2010.  

A January 2006 rating decision found clear and unmistakable 
error in prior rating decisions and increased the rating for 
an acquired psychiatric disorder, from 50 to 70 percent 
disabling, effective March 31, 2000.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that the Veteran had originally appealed 
the issue of entitlement to TDIU.  A January 2006 rating 
decision granted a TDIU rating, effective March 31, 2000.  
That represents a total grant of the benefits sought on 
appeal for the issue of entitlement to TDIU, and therefore, 
this issue is no longer before the Board.  


FINDINGS OF FACT

1.  In a January 2010 communication, the Veteran withdrew his 
appeal concerning entitlement to service connection for a 
lumbar disability.  

2.  The Veteran's acquired psychiatric disorder, to include 
generalized anxiety disorder with panic attacks, depressive 
disorder, and PTSD, is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; impaired impulse 
control; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships, but does not result in total occupational or 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.   

3.  The RO denied the Veteran's original claim of entitlement 
to service connection for tinnitus in a February 1995 rating 
decision.  The Veteran did not appeal that decision. 

4.  The Veteran's application to reopen a claim for service 
connection for tinnitus was filed at the RO on November 30, 
2005.  No informal or formal claim, or written intent to file 
an application to reopen a claim for service connection for 
tinnitus, was received prior to November 30, 2005.

5.  On May 22, 2002, the RO received a claim for a TDIU 
rating.  

6.  In a January 2006 rating decision, the RO increased the 
Veteran's disability rating for an acquired psychiatric 
disorder from 50 to 70 percent disabling, and granted a TDIU 
rating, effective March 31, 2000.  

7.  The Veteran did not meet the percentage requirements for 
a TDIU rating prior to March 31, 2000.

8.  The record does not factually show that the Veteran was 
unemployable solely due to his service-connected acquired 
psychiatric disorder, bilateral hearing loss, tinnitus, and 
bronchitis earlier than March 31, 2000.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a lumbar 
disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).   

2.  The criteria for a rating in excess of 70 percent for an 
acquired psychiatric disorder, to include generalized anxiety 
disorder with panic attacks, depressive disorder, and PTSD, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2009).

3.  The RO's February 1995 rating decision denying the 
Veteran's claim of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2009). 

4.  The criteria for an effective date earlier than November 
30, 2005, for the award of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).  

5.  The criteria for an effective date earlier than March 31, 
2000, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2009).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).  

In June 2006, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for a lumbar disability, as identified in the June 
2006 statement of the case.  

In a January 2010 written communication, the Veteran stated 
that he wished to have his pending claim before the Board 
withdrawn.  The Veteran's written statement indicating his 
intention to withdraw the appeal as to this issue satisfies 
the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a lumbar disability, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection 
for a lumbar disability is dismissed.  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 9400, a 70 percent rating is assigned 
when the psychiatric condition produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9400 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

The Veteran described his symptoms during a hearing held in 
January 2010.  He recounted have a rocky relationship with 
his wife, and having nightmares and suicidal thoughts.  He 
said that he did not like going out in public, and felt very 
nervous about normal things.  He reported that he often had 
panic attacks, and he felt hypervigilant and jumpy

Post-service VA medical records dated from April 2000 to May 
2006 show that the Veteran received intermittent treatment 
for mood disorder, rule out bipolar disorder, PTSD, 
generalized anxiety disorder, and depressive disorder.  He 
suffered from such symptoms as depression, sleep 
difficulties, anxiety, impaired memory, flashbacks, 
nightmares, diminished interest in activities, anhedonia, 
anxiety, irritability, anger, guilty feelings, social 
isolation, withdrawal, distrust of others, hypervigilance, 
suicidal and homicidal ideation with no intent or plan, 
feelings of worthlessness, paranoia, panic attacks, and 
auditory hallucinations.  The Veteran received Global 
Assessment of Functioning (GAF) scores of 31, 40, 43, 50, 53, 
54, 55, 56, 58, 60, 65, and 70.  

On VA examination in January 2001, the Veteran reported that 
he had to force himself to eat because he was usually not 
hungry.  He complained of almost constant anxiety symptoms 
and feeling sick and depressed if he was idle.  He stated 
that he had thought about suicide in the past but would never 
go through with it because he did not want to hurt his 
family.  He reported trying to avoid homicidal ideation but 
admitted that he had road rage and once even got out of the 
car to break the window of another car.  He stated that he 
stopped himself from doing so when he heard the woman 
screaming in the other car.  He reported that he did a few 
chores around the house and performed some volunteer work at 
his church.  He stated that he tried to be around as few 
people as possible.  He complained of feeling useless and 
being bothered because he believed that his friends and 
family talked about how he was not well.  Examination 
revealed good hygiene, casual dress, neat grooming, and fair 
rapport.  The Veteran was oriented in all spheres and 
exhibited no psychotic symptoms or particular oddities of 
thought.  He did appear to be obsessed with the way that his 
Vietnam service had messed him up.  He suffered from 
recurrent distressing dreams, decreased interest in 
activities, restricted range of affect, and avoidance of 
feelings, thoughts, conversations, and activities.  The 
Veteran had impairment in short-term memory and auditory 
hallucinations at night occurring around his sleep.  There 
was no evidence of inappropriate behavior or obsessive or 
ritualistic behavior which interfered with routine 
activities.  Speech rate and flow were normal.  The Veteran 
also suffered from anxiety, depression, impaired impulse 
control, panic attacks, and a bad temper.  The examiner noted 
that the Veteran tended to exaggerate his answers and gave 
atypical responses for a person with his type of reported 
problems.  He diagnosed the Veteran with chronic generalized 
anxiety disorder with panic attacks and chronic depressive 
disorder, not otherwise specified.  The examiner assigned a 
GAF score of 55 and noted that the Veteran had difficulties 
in terms of relations with others and in his work life.  

At an April 2003 VA examination, the Veteran reported being 
uncomfortable around crowds and nervous about interviews.  He 
complained about feeling useless and unneeded because he was 
not working, being preoccupied with guilt, having sleep 
difficulties, having nightmares several times a week, 
suffering short-term memory impairment, being anxious and 
depressed all the time, having anger issues, being easily 
startled, and preferring to be by himself.  He did report 
being somewhat active in his church and stated that although 
he sometimes thought life would be better off without him, he 
would never harm himself because of what it would do to his 
family.  Examination revealed casual dress and fair hygiene.  
Although the Veteran had not appeared to have shaved in a 
couple of days, the edges of his beard were trimmed.  He was 
initially very anxious with pressured speech.  His speech was 
spontaneous, relevant, and nondelusional.  The Veteran was 
oriented in all spheres, alert, and had stable cognition.  He 
had fair abstract reasoning, judgment, and insight.  Long-
term memory was intact.  There was some difficulty in 
concentration and short-term memory.  The Veteran had no 
inappropriate behavior, delusions, or obsessive or 
ritualistic behavior.  He did experience auditory 
hallucinations once or twice a month where he thought someone 
was calling his name.  The Veteran experienced some impulse 
control when it came to his road rage, but other than feeling 
an urge to fight, he did not harbor any plans to harm anyone.  
He had panic attacks that did not occur as often as they had 
several months ago and reported improvement with his sleep.  
The examiner noted that the Veteran appeared to have 
extensive social impairment, as he only dealt with a few 
relatives and people in his group treatment at the VA and had 
not worked in several years.  The Veteran was diagnosed with 
PTSD, chronic generalized anxiety disorder with panic 
attacks, and chronic depressive disorder, not otherwise 
specified.  The examiner assigned a GAF score of 48, which 
indicated serious symptoms that included some thoughts of 
suicide, withdrawal from others, and rumination on 
difficulties which precluded involvement in healthier 
pursuits.       

The January 2001 and April 2003 VA examinations assigned GAF 
scores of 48 and 55, and various treatment visits assigned 
GAF scores of 31, 40, 43, 50, 53, 54, 55, 56, 58, 60, 65, and 
70.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).  

Under DSM-IV, GAF scores of 65 and 70 indicate some mild 
symptoms (depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores of 53 to 60 indicate 
moderate symptoms (flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  GAF scores of 43 and 50 indicate 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (no friends, 
unable to keep a job).  GAF scores of 31 and 40 indicate some 
impairment in reality testing or communication (speech is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).  

The Board finds that past VA examinations and VA treatment 
sessions have tended to show that the Veteran's psychiatric 
disorder symptoms have been severe in nature.  There was no 
evidence to show that the Veteran had grossly impaired 
thought processes or communication, spatial disorientation, 
or delusions.  The Veteran's symptoms do not appear to have 
increased to such an extent that he is totally disabled by 
his acquired psychiatric disorder.  Accordingly, the Board 
finds that his symptoms related to his generalized anxiety 
disorder with panic attacks, depressive disorder, and PTSD 
have not worsened to the extent that an increased rating is 
warranted.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of total occupational or social 
impairment.  His treating physicians and the VA examiners 
have reported that he does not have symptoms such as 
persistent delusions or obsessive or ritualistic behavior, 
and there is no evidence of grossly impaired thought 
processes or communication.  Rather, the Veteran's speech and 
thought processes are consistently noted to be normal.  
Although the Veteran has impulse control, anger issues, and 
suicidal and homicidal ideation, overall assessments of his 
condition have not shown that he has grossly inappropriate 
behavior or is a persistent danger of hurting himself or 
others.  The findings do not support the conclusion that the 
Veteran has memory loss for names of close relatives or his 
own name, spatial disorientation, or intermittent inability 
to perform daily living activities.  While his symptoms have 
been noted to interfere in his ability to relate to others 
and his ability to keep a job, these factors alone are not 
sufficient to warrant an increased rating of 100 percent for 
his acquired psychiatric disorder.  As such, the Board finds 
that an evaluation in excess of 70 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's acquired psychiatric disorder, to include 
generalized anxiety disorder with panic attacks, depressive 
disorder, and PTSD, does not warrant a rating in excess of 70 
percent under DC 9400 for all periods under consideration.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Earlier Effective Date 

The Veteran contends that he is entitled to an effective date 
earlier than November 30, 2005, for the award of service 
connection for his tinnitus and an effective date earlier 
than March 31, 2000, for the grant of a TDIU rating.  These 
claims will be examined in turn.  

1.  Grant of Service Connection for Tinnitus 

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2009).    

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. 
App. 413 (1999).   

The Veteran filed his original claim for service connection 
for tinnitus on September 8, 1994.  After affording the 
Veteran a VA medical examination regarding this condition in 
October 1994, the RO denied the claim in a February 1995 
rating decision.  The Veteran's next communication with VA 
about his claim did not come until November 30, 2005, the 
date VA received an application to reopen the claim.  In a 
June 2006 rating decision, the RO granted service connection 
for tinnitus, effective November 30, 2005.  

The Board finds that there is no legal authority to assign an 
effective date earlier than November 30, 2005, for the grant 
of service connection for tinnitus.  The February 1995 rating 
decision became final because the Veteran did not appeal it.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103.  The claims file contains no indication that the 
Veteran submitted an appeal or any other documentation 
evidencing an intent to appeal the February 1995 rating 
decision.  There also is no indication in the claims file 
that the Veteran acted to reopen his claim formally or 
informally between February 1995 and November 30, 2005, the 
date VA received his application to reopen the claim.  VA 
therefore is precluded as a matter of law from granting an 
effective date earlier than November 30, 2005.

The Board notes that in Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the Court stated that a claimant can attempt to 
overcome the finality of a decision which assigns an 
effective date in one of two ways, by a request for revision 
of those RO decisions based on clear and unmistakable error 
(CUE), or by a claim to reopen based upon new and material 
evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002) (en banc); see also 38 U.S.C.A. § 5109A(a) (West 
2002).  Because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, 38 U.S.C.A. § 5110(a) (West 2002), 
only a request for revision premised on CUE could result in 
the assignment of an earlier effective date.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

The Board acknowledges the Veteran's contention that service 
connection should be granted effective as of 1972 or December 
10, 1993, the effective date of his grant of service 
connection for hearing loss.  During the hearing held in 
January 2010, he testified as to having tinnitus since 
separation from service.  Although the Board is sympathetic 
to this contention, an effective date is not based on when 
the Veteran's disability first became manifest after service.  
It is significant that while the disability in this case may 
have existed for many years, a claim must be filed in order 
for any type of benefit to be paid.  Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  Although the Veteran sought an 
effective date prior to the date of his claim to reopen 
(November 30, 2005), he did not claim CUE.  Therefore, in 
granting the Veteran service connection effective from 
November 30, 2005, the day he filed his application to reopen 
his claim, the RO has already assigned the earliest possible 
effective date provided by law.  The Board is constrained to 
follow the law and lacks authority to grant an earlier 
effective date on an equitable basis.  See 38 U.S.C.A. § 
7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey 
v. Brown, 6 Vet. 416, 425 (1992).  There is no legal 
entitlement to an earlier effective date.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for an earlier effective date and that claim must 
be denied.

2.  TDIU 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).  

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2009).   

Prior to March 31, 2000, the Veteran was service-connected 
for an acquired psychiatric disorder (30 percent disability 
rating), bilateral hearing loss (10 percent disability 
rating), and bronchitis (0 percent disability rating), for a 
combined disability rating of 40 percent.  A June 2001 rating 
decision increased the Veteran's acquired psychiatric 
disorder from 30 to 50 percent disabling, effective March 31, 
2000, but the Veteran's combined disability rating was still 
only 60 percent.  After the Veteran's acquired psychiatric 
disorder disability rating was increased from 50 to 70 
percent disabling, effective March 31, 2000, in a January 
2006 rating decision, the Veteran was awarded a TDIU rating, 
also effective March 31, 2000.  That date was assigned as the 
earliest date of evidence showing an increase in the 
Veteran's disability.  

In this case, the Veteran first met the percentage criteria 
of 38 C.F.R. § 4.16(a) for consideration for a TDIU on March 
31, 2000, the effective date of the award of a 70 percent 
rating for an acquired psychiatric disorder.  Prior to that 
date, he did not meet the percentage criteria of 38 C.F.R. § 
4.16(a).  

It is the established policy of VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2009).  A finding of total disability is appropriate 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).  A Veteran may be considered as 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he is unable to secure further 
employment.  38 C.F.R. § 4.18 (2009).   

Therefore, the Board must consider whether the Veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities prior to March 31, 
2000.  In this case, the Board finds that the record does not 
show that the Veteran's service-connected disabilities had 
worsened or that he had become unemployable due to service-
connected disabilities on a factually ascertainable date 
prior to March 31, 2000.  

The record demonstrates that the Veteran has not been working 
for many years.  He alleges that his acquired psychiatric 
disorder prevented him from working.  During the hearing held 
in January 2010, the Veteran testified as to his belief that 
the total rating should be assigned effective from May 1996 
when he became unemployed after a hospitalization.  

Post-service medical records dated from December 1993 to 
February 2000 show that the Veteran received intermittent 
treatment for his hearing loss, PTSD, depression, and 
anxiety.  VA audiological examinations in October 1994 and 
July 1996 show that the Veteran had moderate to moderately 
severe bilateral hearing loss and that he used hearing aids.  
Regarding the Veteran's acquired psychiatric disorder, the 
medical evidence of record shows that the Veteran suffered 
from such psychiatric symptoms as sleep difficulty, 
depression, suicidal ideation, anxiety, nightmares, paranoia, 
hypervigilance, and lack of trust of others.  He was assigned 
GAF scores of 55 and 70.  

At a March 1997 mental status examination, the Veteran 
reported that he had experienced a mental breakdown at work 
in March 1996 and had not been able to return to work ever 
since.  Examination revealed a very anxious and moderately 
depressed mood.  The Veteran had a generally depressed mood, 
anhedonia, social withdrawal, excessive guilt, hopelessness, 
difficulty maintaining attention and concentration, sleep and 
appetite disturbances, and memory difficulties.  The examiner 
diagnosed the Veteran with moderate major depression and 
generalized anxiety disorder.  He noted that the Veteran had 
primarily been treated with prescriptive medication, which 
had not proven to be effective, and recommended that the 
Veteran also participate in individual counseling.  Based on 
the available information, the examiner found that it was 
doubtful that the Veteran would have been able to attain or 
maintain gainful employment since May 1996, but opined that 
the Veteran would be able to return to an employment setting 
after obtaining relief from current depression and anxiety.  
The examiner stated that a more effective treatment strategy 
needed to be found to deal with the Veteran's impaired 
attention and concentration, poor persistence at tasks, and 
inability to function in an emotionally stable and reliable 
fashion in a vocational environment due to depression and 
anxiety.  He asserted that the Veteran retained the social 
skills to interact appropriately with co-workers and 
supervisors when he was able to return to work.  He also 
noted that in addition to emotional limitations, the 
Veteran's activities of daily living might also be limited 
physically secondary to his arthritis and carpal tunnel 
syndrome.    

The Board finds that the qualifying increase in the Veteran's 
service-connected disabilities is not shown to have occurred 
on a factually ascertainable date prior to March 31, 2000.  
While the record reflects that the Veteran ceased working in 
1996, the medical evidence of record does not show that the 
Veteran was unemployable solely due to his acquired 
psychiatric disorder or other service-connected disabilities 
until March 31, 2000.  Although the March 1997 examiner had 
stated that it was doubtful that the Veteran would have been 
able to attain or maintain gainful employment since May 1996, 
he had found that this was due to the Veteran's lack of 
adequate treatment for his symptoms.  The examiner opined 
that the Veteran would be able to return to an employment 
setting after obtaining more effective treatment for his 
depression and anxiety and asserted that the Veteran retained 
the social skills to interact appropriately with co-workers 
and supervisors when he was able to return to work.  
Additionally, while the record reflects moderate symptoms of 
an acquired psychiatric disorder, the Veteran's psychiatric 
disorder symptomatology was not commensurate with a 70 
percent disability rating prior to March 31, 2000.  
Accordingly, the record does not provide factually 
ascertainable evidence that the Veteran was unable to work 
solely as a result of his service-connected disabilities 
prior to March 31, 2000.

While there appears to be evidence in the file that the 
Veteran has not worked since approximately 1996, the Board 
finds that there is no evidence that the Veteran was unable 
to work solely due to his service-connected disabilities 
prior to March 31, 2000.  A May 1996 Social Security 
Administration decision awarded disability benefits to the 
Veteran based on affective disorders (mood) and fibromyalgia.  
Therefore, other nonservice-connected disabilities were shown 
to have contributed to his leaving work in 1996.  The medical 
examinations and treatment sessions prior to March 31, 2000, 
recited above, did not demonstrate that the Veteran was 
unemployable due solely to service-connected disability.  In 
fact, the GAF scores assigned for the Veteran's mental 
disorder at those treatment sessions were not those 
indicative of unemployability due to the mental disorder.  
They reflected moderate symptoms, but not unemployability.  
The Board finds that the record tends to indicate that the 
Veteran's service-connected disabilities were not productive 
of unemployability prior to March 31, 2000.

The record does not factually show that the Veteran was 
unemployable solely due to his service-connected acquired 
psychiatric disorder, bilateral hearing loss, tinnitus, and 
bronchitis earlier than March 31, 2000.  As the evidence does 
not show that the Veteran met the criteria for the award of a 
TDIU rating prior to March 31, 2000, an earlier effective 
date for the TDIU rating is not warranted.  The Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an effective date earlier than March 31, 
2000, for the grant of a TDIU.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002; rating 
decisions in June 2001, June 2003, January 2006, and June 
2006; statements of the case in August 2005 and July 2008; 
and supplemental statements of the case in January 2006 and 
July 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

The appeal concerning the issue of entitlement to service 
connection for a lumbar disability is dismissed.

A rating in excess of 70 percent for an acquired psychiatric 
disorder, to include generalized anxiety disorder with panic 
attacks, depressive disorder, and PTSD, is denied.  

An effective date earlier than November 30, 2005, for the 
award of service connection for tinnitus is denied.  

An effective date earlier than March 31, 2000, for the award 
of a total disability rating based upon individual 
unemployability is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


